     Case 5:19-cv-00094-H Document 17 Filed 12/18/19             Page 1 of 1 PageID 46


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 LUBBOCKDIVISION

DAVID MANUEL ARRELLANO,

         P1aintiff,

                                                            No. 5:19-CV-094-H

GREAT LAKES EDUCATIONAL
LOAN SERVICES, INC.,

         Defendant.

                                            ORDER
         The Court, having reviewed the docket in this case, notes that Arrellano is not in

compliance with the local counsel requirement set out by this Court's Local Civil Ru1es.

Local Civil Rule 83.10 requires parties in civil cases to obtain local counsel, which is defined

as   "a member of the bar of this court who resides or maintains the aftorney's principal office

in this district and whose residence or principal office is located within 50 miles of the

courthouse in the division in which the case is pending." Attomeys who seek to proceed

without local counsel must fust obtain leave from the presiding judge.    1d.


         Arrellano is therefore ordered to obtain local counsei or file a motion to proceed

without local counsel by January 2,2020,

         So ordered on December     I \,Zots.



                                                    J     S WESLEY    NDRIX
                                                         TED STATES DISTRICT JUDGE
